Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment filed on June 30, 2022 was received and has been entered.  Claim 1 was amended. Claim 6 and 13-14 were previously cancelled. Claims 1-2, 7-10, 12, and 15-17 are in the application and pending examination. Claims 3-5, 11, and 18-20 have been withdrawn. Replacement paragraph 27 was submitted to include a reference numerals and reference to Fig. 4.                    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The previous objection to drawings as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “79” and “137” in Fig. 4 is withdrawn based on the amendment to paragraph 27 to include these reference numerals.
Additionally, the “first RF match” in claim 1, “second RF match” in claims 9-10  is being considered as the “first RF match”  (RF source 60) in claim 1, “second RF match” (80) based on Applicants comments in paragraph 6 on page 8 of the Remarks section.
Specification
Paragraph 7 has been amended to recite identify low frequency RF source with reference numeral 40 in Figures and first matching device with reference numeral 50 in Figures. Support for this amendment in as-filed application is requested. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Claim Interpretation
The term "low frequency RF " in claim 1 is not being considered a relative term which renders the claim indefinite based on the specification standard for ascertaining the requisite degree, invention where paragraph 08 recites low frequency is lower than 13 MHz .
The term "high frequency RF " in claim 9 is not being considered a relative term which renders the claim indefinite based on the specification standard for ascertaining the requisite degree, invention where paragraphs 9 and 25 recites high frequency is above 13 MHz.
Claim Rejections - 35 USC § 103

The previous rejection of claims 1, 7-9, 12, and 15-16 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,232,236 to Shan (hereinafter Shan) and US Pat. Num. 6,095,084 to Shamouilian (hereinafter Shamouilian) in view of US Pat. Pub. No. 20100326957 A1 to Maeda et al (hereinafter Maeda) and US Pat. Pub. No. 20150083333 A1 to Kikuchi et al (hereinafter Kikuchi) and US Pat. Pub. No. 20030056901 A1 to Nakano et al (hereinafter Nakano) and US Pat. Pub. No. 20070113981 A1 to Jozef Brcka (hereinafter Brcka) is withdrawn based on the amendment to claim 1.
Claims 1, 7-9, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,232,236 to Shan (hereinafter Shan) in view of US Pat. Pub. No. 20100326957 A1 to Maeda et al (hereinafter Maeda) and US Pat. Pub. No. 20150083333 A1 to Kikuchi et al (hereinafter Kikuchi) and US Pat Pub. No. 20080182416 A1 to Collins et al (hereinafter Collins) and US Pat Pub. No. 20060221540 A1 to Himori et al (hereinafter Himori) and US Pat Pub. No. 20040163593 A1 to Aota et al (hereinafter Aota). 							Regarding claim 1, Shan teaches a plasma reactor (200) having a function of tuning a bias frequency RF power distribution, comprising: 					a reaction chamber in which an electrically conductive base is provided at a lower portion of inside space of the reaction chamber within reaction chamber wall, the base (213) being connected to a bias RF source (240)  via a first RF match (241), an electrostatic chuck (212) being provided on the base, an upper surface of the electrostatic chuck being configured for fixing a substrate (116), the focus ring (220) being arranged to surround the electrostatic chuck and to be exposed to a plasma during a plasma processing procedure; and 		
an electrically conductive connection part (wire extending from 243 to 220), the electrically conductive connection part comprising at least one wire, wherein a first end of the wire (portion of the conductor carrying signal produced by the RF power supply 242) is electrically connected to the base (213) or electrically connected to an intermediate conductive part coupled to the base, and a second end of the wire is connected to the focus ring (220).   (See Shan, Fig. 2 and col. 4, lines 7-14, 20-31, and col. 5, lines 5-11.)
Shan does not explicitly teach a coupling ring being arranged to surround an outer perimeter of the base, a focus ring  being disposed above the coupling ring.
Himori is directed to a capacitive coupling plasma processing apparatus.
Himori teaches a coupling ring (4)  being arranged to surround an outer perimeter of the base, a focus ring (5) being disposed above the coupling ring. (See Himori, paragraphs 58-59, Abstract and Fig. 1.)
It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to include a coupling ring being arranged to surround an outer perimeter of the base, a focus ring  being disposed above the coupling ring, because Himori teaches this structure would allow the wafer to be horizontally supported during the plasma processing. (See Himori, paragraphs 58-59, Abstract and Fig. 1.)
Shan does not explicitly teach wherein a variable impedance device being serially connected on the wire
Collins is directed to a high density plasma process chamber.
Collins teaches the impedance matching components may be variable. (See Collins Abstract, paragraphs 29 and 31, and Figs. 1-6.) Examiner is considering the limitation “being serially connected” to be equivalent to “coupled through” as disclosed in Collins. (See Collins Abstract, paragraph 31, and Figs. 1-6.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a variable impedance device being serially connected on the wire, because this configuration would enable an edge ground return path that is variable and also an adjustable parameter of the reactor. (See Collins Abstract, paragraphs 29 and 31, and Figs. 1-6.)
Shan does not explicitly teach the base is electrically conductive.
Maeda is directed to a plasma process chamber.
Maeda teaches the stage base is conductive. (See Maeda, paragraph 49.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the base is electrically conductive, because Maeda teaches this would enable the substrate to be chucked to the surface. (See Maeda, paragraph 49.)
Further regarding claim 1, Shan does not explicitly teach the focus ring is made of semiconducting material. (See Shan, Fig. 2 and col. 4, lines 7-14 and col. 5, lines 5-11.)	Kikuchi is directed to a plasma process chamber. 
Kikuchi teaches the focus ring is made of semiconducting material. (See Kikuchi, paragraph 28.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the focus ring is made of semiconducting material, because Kikuchi teaches this would enable the surface arcing between the substrate and the focus ring to be decreased. (See Kikuchi, paragraphs 28 and 118.)
Further regarding claim 1, Shan does not explicitly teach the variable impedance device is disposed in an atmospheric environment in the inside space below the base, wherein the reaction chamber wall is formed by a grounded metal, the grounded metal enclosing an electric field shielding space in which the variable impedance device is positioned.  
Aota is directed to a plasma process chamber. 
Aota teaches the variable impedance device (7) is disposed in an atmospheric environment in the inside space below the base (2), wherein the reaction chamber wall (9) is formed by a grounded metal (14), the grounded metal enclosing an electric field shielding space in which the variable impedance device (7) is positioned. (See Aota, Abstract, paragraphs 45, 52, 56, 58, 63-65, and Figs. 1-7.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the variable impedance device is disposed in an atmospheric environment in the inside space below the base, wherein the reaction chamber wall is formed by a grounded metal, the grounded metal enclosing an electric field shielding space in which the variable impedance device is positioned, because Aota teaches this structure allows a uniformly distributed plasma to form a functional film deposited film with a uniform thickness. (See Aota, Abstract, paragraphs 22, 45, 52, 56, 58, 63-65, and Figs. 1-7.)
Regarding claim 2, Shan does not teach a step is provided in an edge region and a bottom portion of the electrically conductive base, the intermedia conductive part is disposed above the step of the electrically conductive base.
Maeda teaches a step (between 55 and 51) is provided in an edge region and a bottom portion of the electrically conductive base (55), the intermedia conductive part (54) is disposed above the step of the electrically conductive base (55). (See Maeda, paragraphs 49, 54, and 60 and Figs. 2 and 4.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a step is provided in an edge region and a bottom portion of the electrically conductive base, the intermedia conductive part is disposed above the step of the electrically conductive base, because Maeda teaches this structure allows the device operation rate can be improved. (See Maeda, Abstract.)
Shan does not teach the coupling ring is made of a dielectric material and disposed above the intermedia conductive part, and an outer sidewall of the electrically conductive base includes at least one layer of plasma resistance dielectric layer.	
Maeda teaches the coupling ring (61) is made of a dielectric material and disposed above the intermedia conductive part (54), and an outer sidewall (53) of the electrically conductive base includes at least one layer of plasma resistance dielectric layer.	(See Maeda, paragraphs 52 and 57 and Figs. 2 and 4.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coupling ring is made of a dielectric material and disposed above the intermedia conductive part, and an outer sidewall of the electrically conductive base includes at least one layer of plasma resistance dielectric layer, because Maeda teaches this structure allows the device operation rate can be improved by reducing the high frequency coupling between the base material and the electrode layer and prevents the outer sidewall from wear to ion bombardment. (See Maeda, Abstract, paragraphs 46 and 57.)
Regarding claim 6, Shan teaches the focus ring being made of a conductor (stainless steel) or semiconductor material; and a second end of wire is connected to the focus ring (220). (See Shan, Fig. 2 and col. 4, lines 7-14.)
Regarding claim 7, Shan teaches the frequency of RF signals outputted by the bias RF source is lower than 13MHz (ie 100 kHZ). (See Shan, Fig. 2 and col. 4, line 33.) 
Regarding claim 8, Shan teaches the frequency of RF signals outputted by the bias RF source is lower than 2MHz (ie 100 kHZ). (See Shan, Fig. 2 and col. 4, lines 7-14, 20-31, 33 and col. 5, lines 5-11.)
Regarding claim 9, Shan teaches a gas inlet device (206, 207) and a second frequency RF source (242), wherein the high frequency RF source outputs a second frequency RF power to the reaction chamber, such that a reactant gas introduced in the reaction chamber generates a plasma, and wherein a frequency of RF signals outputted by the second frequency RF source is higher than 13MHz. (2.45 GHz) (See Shan, Fig. 2 and col. 4, lines 60-68, col. 5, line 3.)
Regarding claim 12, Shan does not explicitly teach the variable impedance device includes at least one variable capacitance device or variable inductor.
Aota teaches the variable impedance device includes at least one variable inductor (6). (See Aota, paragraph 54, 64, Abstract, and Figs. 1-6.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the variable impedance device includes at least one variable capacitance, because Aota teaches this device allows the variations in the plasma chamber load impedance to be reduced. (See Aota, paragraph 54, 64, and 80-81 Abstract, and Figs. 1-6.)
 Regarding claim 15, Shan does not teach the plasma-resistance dielectric layer is made of aluminum oxide or yttria.	
Maeda teaches the plasma-resistance dielectric layer is made of aluminum oxide or yttria. (See Maeda, paragraph 46.) Examiner is considering aluminum oxide as an equivalent to high purity alumina ceramics.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the plasma-resistance dielectric layer is made of aluminum oxide or yttria, because Maeda teaches this structure prevents the outer sidewall from wear to ion bombardment. (See Maeda, Abstract, paragraph 46.)
Regarding claim 16, Shan does not teach the coupling ring is made of aluminum oxide or silicon oxide.	
Maeda teaches the coupling ring is made of aluminum oxide. (See Maeda, paragraph 57.)  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coupling ring is made of aluminum oxide, because Maeda teaches this structure provides high heat transfer rates which does not cause contamination. (See Maeda, paragraph 57.)
The previous rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,232,236 to Shan (hereinafter Shan) and US Pat. Num. 6,095,084 to Shamouilian (hereinafter Shamouilian) in view of US Pat. Pub. No. 20100326957 A1 to Maeda et al (hereinafter Maeda) and US Pat. Pub. No. 20150083333 A1 to Kikuchi et al (hereinafter Kikuchi) and US Pat. Pub. No. 20030056901 A1 to Nakano et al (hereinafter Nakano) and US Pat. Pub. No. 20070113981 A1 to Jozef Brcka (hereinafter Brcka) as applied to claim 9 and further in view of US Pat. Pub. No. 20120252141 A1 to Sundararajan et al and Funk (hereinafter Funk) is withdrawn based on the amendment to claim 1.
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,232,236 to Shan (hereinafter Shan) in view of US Pat. Pub. No. 20100326957 A1 to Maeda et al (hereinafter Maeda) and US Pat. Pub. No. 20150083333 A1 to Kikuchi et al (hereinafter Kikuchi) and US Pat Pub. No. 20080182416 A1 to Collins et al (hereinafter Collins) and US Pat Pub. No. 20040163593 A1 to Aota et al (hereinafter Aota) and US Pat Pub. No. 20060221540 A1 to Himori et al (hereinafter Himori) as applied to claim 9 and further in view of US Pat. Pub. No. 20120252141 A1 to Sundararajan et al and Funk (hereinafter Funk).	 
Regarding claim 10, Shan does not explicitly teach a top portion of the reaction chamber includes a dielectric window, an inductive coil is disposed above the dielectric window, and the second frequency RF source transports an RF power to the inductive coil via a second RF match.
Funk is directed to a high density plasma process chamber with RF power.
Funk teaches a top portion of the reaction chamber includes a dielectric window, an inductive coil (283) is disposed above the dielectric window, and the high frequency RF source transports an RF power to the inductive coil via a second match (282). (See Funk, Fig. 2D and paragraphs 81 and 100.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a top portion of the reaction chamber includes a dielectric window, an inductive coil is disposed above the dielectric window, and the second frequency RF source transports an RF power to the inductive coil via a second RF match, because Funk teaches this device can provide RF power to the processing region. (See Funk, Fig. 2D and paragraphs 81 and 100.)
The previous rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,232,236 to Shan (hereinafter Shan) and US Pat. Num. 6,095,084 to Shamouilian (hereinafter Shamouilian) in view of US Pat. Pub. No. 20100326957 A1 to Maeda et al (hereinafter Maeda) and US Pat. Pub. No. 20150083333 A1 to Kikuchi et al (hereinafter Kikuchi) and US Pat. Pub. No. 20030056901 A1 to Nakano et al (hereinafter Nakano) and US Pat. Pub. No. 20070113981 A1 to Jozef Brcka (hereinafter Brcka) as applied to claim 1 and further in view of US Pat. Pub. No. 20050079737 A1 to Kellerman et al (hereinafter Kellerman) is withdrawn based on the amendment to claim 1.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,232,236 to Shan (hereinafter Shan) in view of US Pat. Pub. No. 20100326957 A1 to Maeda et al (hereinafter Maeda) and US Pat. Pub. No. 20150083333 A1 to Kikuchi et al (hereinafter Kikuchi) and US Pat Pub. No. 20080182416 A1 to Collins et al (hereinafter Collins) and US Pat Pub. No. 20040163593 A1 to Aota et al (hereinafter Aota) and US Pat Pub. No. 20060221540 A1 to Himori et al (hereinafter Himori) as applied to claim 1 and further in view of US Pat. Pub. No. 20050079737 A1 to Kellerman et al (hereinafter Kellerman).
Regarding claim 17, Shan do not disclose the electrically conductive connection part of the plasma reactor includes a plurality of branch wires, one end of each branch wire being connected to the annular electrode, the plurality of branch wires being connected to different regions of the annular electrode, the other end of each branch wire being connected to the variable impedance device and further connected to the electrically conductive base or intermedia conductive part via the variable impedance device.  
Kellerman teaches a multi-polar connection in a chucking device.
Kellerman teaches multiple electrodes to be incorporated and electrically connected to a power supply. (See Kellerman, paragraph 35.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the electrically conductive connection part of the plasma reactor includes a plurality of branch wires, one end of each branch wire being connected to the annular electrode, the plurality of branch wires being connected to different regions of the annular electrode, the other end of each branch wire being connected to the variable impedance device and further connected to the electrically conductive base or intermedia conductive part via the variable impedance device, because Kellerman teaches this structure provides precise surface control. (See Kellerman, paragraph 35.)
Double Patenting
The previous rejection of claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/228,407 (reference application) and US Pat. Pub. No. 20150083333 A1 to Kikuchi et al (hereinafter Kikuchi) and US Pat. Num. 6,232,236 to Shan (hereinafter Shan) and US Pat. Pub. No. 20060221540 to Himori et al (hereinafter Himori) is withdrawn based on the amendment to claim 1.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/228,407 (reference application) and US Pat. Pub. No. 20150083333 A1 to Kikuchi et al (hereinafter Kikuchi) and US Pat. Num. 6,232,236 to Shan (hereinafter Shan) and US Pat Pub. No. 20080182416 A1 to Collins et al (hereinafter Collins) and US Pat Pub. No. 20040163593 A1 to Aota et al (hereinafter Aota).
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application recites the following structure: A plasma reactor having a function of tuning a bias RF power distribution, comprising: a reaction chamber in which an electrically conductive base is provided, the electrically conductive base being connected to a bias RF source via a first RF match, an electrostatic chuck being provided on the electrically conductive base, an upper surface of the electrostatic chuck being configured for fixing a substrate, a coupling ring being arranged to surround an outer perimeter of the base, a focus ring being disposed above the coupling ring, the focus ring being arranged to surround the electrostatic chuck and to be exposed to a plasma during a plasma processing procedure; and an electrically conductive connection part, the electrically conductive connection part comprising at least one wire, wherein a first end of the wire is electrically connected to the electrically conductive base or electrically connected to an intermediate conductive part coupled to the electrically conductive base, and a second end of the wire is connected to the annular electrode, wherein a variable impedance device being serially connected on the wire. 
Further regarding claim 1, the reference application does not explicitly teach the focus ring is made of semiconducting material.  
Kikuchi teaches the focus ring is made of semiconducting material. (See Kikuchi, paragraph 28.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the focus ring is made of semiconducting material, because Kikuchi teaches this would enable the surface arcing between the substrate and the focus ring to be decreased. (See Kikuchi, paragraphs 28 and 118.)
Further regarding claim 1, the reference application does not explicitly teach the focus ring is made of semiconducting material.  
Shan teaches a second end of the wire is connected to the focus ring (220). (See Shan, Fig. 2 and col. 4, lines 7-14, 20-31, and col. 5, lines 5-11.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a second end of the wire is electrically connected to the focus ring, because Shan teaches this would enable additional control over the uniformity of the plasma between the center and the edge of the wafer. (See Shan, Fig. 2 and col. 4, lines 7-14, 20-31, and col. 5, lines 5-11.)
The reference application does not explicitly teach wherein a variable impedance device being serially connected on the wire
Collins teaches the impedance matching components may be variable. (See Collins Abstract, paragraphs 29 and 31, and Figs. 1-6.) Examiner is considering the limitation “being serially connected” to be equivalent to “coupled through” as disclosed in Collins. (See Collins Abstract, paragraph 31, and Figs. 1-6.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a variable impedance device being serially connected on the wire, because this configuration would enable an edge ground return path that is variable and also an adjustable parameter of the reactor. (See Collins Abstract, paragraphs 29 and 31, and Figs. 1-6.)
Further regarding claim 1, the reference application does not explicitly teach the variable impedance device is disposed in an atmospheric environment in the inside space below the base, wherein the reaction chamber wall is formed by a grounded metal, the grounded metal enclosing an electric field shielding space in which the variable impedance device is positioned.  
Aota teaches the variable impedance device (7) is disposed in an atmospheric environment in the inside space below the base (2), wherein the reaction chamber wall (9) is formed by a grounded metal (14), the grounded metal enclosing an electric field shielding space in which the variable impedance device (7) is positioned. (See Aota, Abstract, paragraphs 45, 52, 56, 58, 63-65, and Figs. 1-7.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the variable impedance device is disposed in an atmospheric environment in the inside space below the base, wherein the reaction chamber wall is formed by a grounded metal, the grounded metal enclosing an electric field shielding space in which the variable impedance device is positioned, because Aota teaches this structure allows a uniformly distributed plasma to form a functional film deposited film with a uniform thickness. (See Aota, Abstract, paragraphs 22, 45, 52, 56, 58, 63-65, and Figs. 1-7.)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The previous rejection of claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/228,407 (reference application) and US Pat. Pub. No. 20150083333 A1 to Kikuchi et al (hereinafter Kikuchi) and US Pat. Num. 6,232,236 to Shan (hereinafter Shan) and US Pat. Pub. No. 2003056901 A1 to Nakano et al (hereinafter Nakano) is withdrawn based on the amendment to claim 1.	
Response to Arguments
Applicant’s arguments with respect to the obviousness rejections of claims 1-2, 7-10, 12, and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on second paragraph of page 9 of the Remarks Section that : the base 213 is not connected to bias RF source, and in Shan no RF is applied to the base as indicated in the Office Action.
Claim 1 recites “the electrically conductive base being connected to a bias RF source”.
 In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., RF is applied to the base) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As a result, a valid  prima facie rejection has been made with respect to the claimed limitation.
Applicant argues on second paragraph of page 10 of the Remarks Section that : in Shan references 216 and 218 are not a coupling ring. Applicant’s argument with respect to this limitation is persuasive. This rejection is no longer being maintained based on Shan.
Applicant has arguments in the first paragraph of page 11 of the Remarks Section on the enclosure 26 of Nakano. This rejection  is no longer being maintained based on the amendment to the claims.
Applicant argues on second paragraph of page 11 of the Remarks Section that the reading of the claimed variable impedance device on the RF match of Nakano is unreasonable. This rejection is no longer being maintained based on the amendment to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fig. 3 of US Pat. Pub. No. 20160351404 A1 to Aramaki teaches a wire connection between focus ring and variable box 130. US Pat. Pub. No. 20150170925 A1 to Chen et al (hereinafter Chen) teaches a wire connection between the focus ring and lower layer and US Pat. Num. 8,904,957 to Kikuchi (hereinafter Kikuchi) teaches a pin (43) connecting focus ring (41) and the lower electrode (42).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717